

116 S3355 IS: Telecommunications Skilled Workforce Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3355IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Thune (for himself, Mr. Tester, Mr. Moran, Mr. Peters, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address the workforce needs of the telecommunications industry.1.Short titleThis Act may be cited as the Telecommunications Skilled Workforce Act.2.DefinitionsIn this Act:(1)5GThe term 5G, with respect to wireless infrastructure and wireless technology, means fifth-generation wireless infrastructure and wireless technology.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Energy and Commerce of the House of Representatives; and(D)the Committee on Education and Labor of the House of Representatives.(3)Broadband infrastructureThe term broadband infrastructure means any buried, underground, or aerial facility, and any wireless or wireline connection, that enables users to send and receive voice, video, data, graphics, or any combination thereof.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)Rural areaThe term rural area means any area other than—(A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or(B)an urbanized area adjacent to a city or town that has a population of more than 50,000 inhabitants.(7)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Labor.(8)State workforce development boardThe term State workforce development board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).3.Interagency working group evaluation(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with the Chairman of the Commission, shall convene an interagency working group to develop recommendations to address the workforce needs of the telecommunications industry.(b)DutiesIn developing recommendations under subsection (a), the interagency working group shall—(1)determine whether, and if so how, any Federal laws (including regulations), policies, or practices, or any budgetary constraints, inhibit institutions of higher education or for-profit businesses from establishing, adopting, or expanding programs intended to address the workforce needs of the telecommunications industry, including the workforce needed to build and maintain the 5G wireless infrastructure necessary to support 5G wireless technology;(2)identify potential policies and programs that could encourage and improve coordination among Federal agencies, between Federal agencies and States, and among States, on telecommunications workforce needs;(3)identify ways in which existing Federal programs, including programs that help facilitate the employment of veterans and military personnel transitioning into civilian life, could be leveraged to help address the workforce needs of the telecommunications industry;(4)identify ways to encourage individuals and for-profit businesses to participate in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program and other industry-recognized apprenticeship programs;(5)identify ways to improve recruitment in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program and other industry-recognized apprenticeship programs; and(6)identify Federal incentives that could be provided to institutions of higher education, for-profit businesses, State workforce development boards, or other relevant stakeholders to establish or adopt programs, or expand current programs, to address the workforce needs of the telecommunications industry, including such needs in rural areas.(c)MembersThe interagency working group convened under subsection (a) shall be composed of representatives of such Federal agencies and relevant non-Federal industry stakeholder organizations as the Secretary considers appropriate, including—(1) a representative of the Department of Education, appointed by the Secretary of Education;(2)a representative of the National Telecommunications and Information Administration, appointed by the Assistant Secretary of Commerce for Communications and Information;(3)a representative of the Department of Commerce, appointed by the Secretary of Commerce;(4)a representative of the Commission, appointed by the Chairman of the Commission;(5)a representative of the Telecommunications Industry Registered Apprenticeship Program, appointed by the Secretary;(6)a representative of a telecommunications industry association, appointed by the Chairman of the Commission;(7)a representative of an Indian Tribe or Tribal organization, appointed by the Secretary;(8)a representative of a rural telecommunications carrier, appointed by the Secretary; and(9)a representative from a labor organization, appointed by the Secretary.(d)Report to CongressNot later than 180 days after the date on which the interagency working group is convened under subsection (a), the interagency working group shall submit to the appropriate congressional committees a report containing recommendations to address the workforce needs of the telecommunications industry.(e)Powers(1)HearingsThe interagency working group convened under subsection (a) may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the interagency working group considers advisable to carry out the objectives of this section.(2)Information from Federal agenciesThe interagency working group convened under subsection (a) may secure directly from any Federal agency such information as the interagency working group considers necessary to carry out the provisions of this section. Upon request of the interagency working group, the head of such agency shall furnish such information to the interagency working group.(3)Postal servicesThe interagency working group convened under subsection (a) may use the United States mails in the same manner and under the same conditions as other Federal agencies.(f)Personnel(1)TravelThe members of the interagency working group convened under subsection (a) shall not receive compensation for the performance of services for the interagency working group, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the interagency working group. Notwithstanding section 1342 of title 31, United States Code, the interagency working group may accept the voluntary and uncompensated services of members of the interagency working group.(2)Detail of government employeesAny employee of the Federal Government may be detailed to the interagency working group convened under subsection (a) without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the interagency working group convened under subsection (a).(h)SunsetThe interagency working group convened under subsection (a) shall terminate on the day after the date on which the interagency working group submits the report to Congress under subsection (d).4.Telecommunications workforce guidance(a)In generalThe Secretary, in consultation with the Chairman of the Commission, shall establish and issue guidance on how States can address the workforce needs of the telecommunications industry, including guidance on how a State workforce development board can—(1)utilize Federal resources available to States to meet the workforce needs of the telecommunications industry; and(2)promote and improve recruitment in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program and other industry-recognized apprenticeship programs. 5.GAO assessment of workforce needs of the telecommunications industryNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that estimates the number of skilled telecommunications workers that will be required to build and maintain—(1)broadband infrastructure in rural areas; and(2)the 5G wireless infrastructure needed to support 5G wireless technology.